UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2013(Unaudited) Tax Free Money Fund Investment Principal Amount ($) Value ($) Municipal Investments 99.5% Alabama 1.4% Alabama, Mobile Industrial Development Board, Dock & Wharf Revenue, Holnam, Inc. Project, Series A, 144A, 0.16% *, 6/1/2032, LOC: Bayerische Landesbank Alaska 2.9% Anchorage, AK, General Obligation, Series C, 2.0%, 8/1/2013 Anchorage, AK, TECP, 0.23%, 4/4/2013, LOC: Wells Fargo Bank NA California 15.7% California, Golden State Tobacco Securitization Corp., Tobacco Settlement: Series 2003-A-1, Prerefunded 6/1/2013 @ 100, 6.25%, 6/1/2033 Series 2003-A-1, Prerefunded 6/1/2013 @ 100, 6.75%, 6/1/2039 California, State General Obligation, TECP, 0.14%, 5/1/2013, LOC: California State Teachers’ Retirement System, Wells Fargo Bank NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series R-13104CE, 144A, 0.62% *, 9/6/2035, GTY: Citibank NA, LIQ: Citibank NA California, Wells Fargo Stage Trust: Series 94C, 144A, AMT, 0.18% *, 5/1/2030, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Series 31C, 144A, AMT, 0.25% *, Mandatory Put 8/15/2013 @ 100, 1/1/2022, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Los Angeles, CA, Municipal Improvement Corp., TECP, 0.14%, 5/8/2013, LOC: JPMorgan Chase Bank NA Colorado 2.9% Colorado Springs, CO, Utilities Revenue, Series A, 0.14% *, 11/1/2038, SPA: Bank of America NA Florida 5.8% Florida, Capital Trust Agency Housing Revenue, Atlantic Housing Foundation, Series A, 0.12% *, 7/15/2024, LIQ: Fannie Mae Hillsborough County, FL, TECP,0.17%, 6/27/2013, LOC: State Street Bank & Trust Hillsborough County, FL, Housing Finance Authority, Multi-Family Revenue, Hunt Club Apartments, 0.14% *, 8/15/2041, LOC: SunTrust Bank Georgia 0.1% Georgia, State General Obligation, Series B, 5.0%, 7/1/2013 Illinois 11.5% Chicago, IL, Metropolitan Water Reclamation District, Greater Chicago Capital Improvement, Series C, 3.0%, 12/1/2013 Chicago, IL, O'Hare International Airport Revenue, TECP, 0.18%, 5/7/2013 Illinois, State Educational Facilities Authority, State Xavier University Project, Series A, 144A, 0.15% *, 10/1/2032, LOC: LaSalle Bank NA Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.15% *, 4/1/2033, LOC: Northern Trust Co. Illinois, State Toll Highway Authority Revenue, Senior Priority, Series A-2C, 0.12% *, 7/1/2030, LOC: Northern Trust Co. Illinois, Upper River Valley Development Authority, Industrial Development Revenue, Cathy Asta Enterprises LLC, Series A, 0.29% *, 8/1/2033, LOC: LaSalle Bank NA Indiana 1.2% Indiana, State Finance Authority, Industrial Revenue, Midwest Fertilizer Corp. Project, 0.2%, Mandatory Put 7/1/2013 @ 100, 7/1/2046 Kentucky 1.4% Jeffersontown, KY, Lease Program Revenue, State League of Cities Funding Trust, 0.13% *, 3/1/2030, LOC: U.S. Bank NA Massachusetts 3.3% Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Contract Assistance, Series A4, 0.12% *, 1/1/2039, SPA: Barclays Bank PLC Michigan 4.4% Michigan, State Environmental Program, Series A, Prerefunded 5/1/2013 @ 100, 5.25%, 5/1/2021 Michigan, State Finance Authority Revenue, Unemployment Obligation Assessment, Series A, 2.0%, 7/1/2013 Michigan, State Higher Education Facilities Authority, Limited Obligation, Hope College, Series B, 0.13% *, 4/1/2032, LOC: PNC Bank NA Minnesota 1.1% Cohasset, MN, State Power & Light Co. Project, Series B, 0.2% *, 6/1/2013, LOC: JPMorgan Chase Bank NA Coon Rapids, MN, Industrial Development Revenue, Kurt Manufacturing Project, AMT, 0.34%*, 11/1/2017, LOC: U.S. Bank NA Missouri 3.5% Missouri, Independence Industrial Development Authority Revenue, Series A, 0.26% *, 11/1/2027, LOC: Bank of America NA Missouri, University of Curators, TECP, 0.14%, 5/7/2013 Nebraska 2.1% Nebraska, Central Plains Energy Project, Gas Project Revenue, Series 91TP, 144A, 0.12% *, 12/1/2021, LIQ: Branch Banking & Trust, LOC: Branch Banking & Trust New Hampshire 4.9% New Hampshire, State Health & Education Facilities Authority Revenue, Bishop Guertin High School, 0.12% *, 9/1/2032, LOC: TD Bank NA New Hampshire, State Health & Education Facilities Authority Revenue, Easter Seals Rehabilitation Center, Series A, 0.13% *, 12/1/2034, LOC: Citizens Bank of NH New Hampshire, State Health & Education Facilities Authority Revenue, Frisbie Memorial Hospital, 0.17% *, 10/1/2013, LOC: TD Bank NA New York 9.1% Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.14% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA New York, Barclays Capital Municipal Trust Receipts, Series 6W-D, 144A, 0.13% *, 3/15/2037, LIQ: Barclays Bank PLC New York, State Power Authority, 0.17% *, Mandatory Put9/3/2013 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, Wells Fargo Stage Trust, Series II-2013P3-E, 144A, 0.13% *, 6/15/2047, LIQ: Wells Fargo Bank NA Port Authority of New York & New Jersey, 4.0%, 12/1/2013 North Carolina 5.6% North Carolina, State Capital Facilities Finance Agency, Educational Facilities Revenue, High Point University Project, 0.14% *, 12/1/2028, LOC: Branch Banking & Trust North Carolina, State Capital Facilities Finance Agency, Educational Facilities Revenue, Summit School, Inc. Project, 0.14% *, 6/1/2033, LOC: Branch Banking & Trust North Carolina, State Medical Care Commission, Health Care Facilities Revenue, Lenoir Memorial Hospital Project, 144A, 0.14% *, 4/1/2036, LOC: Branch Banking & Trust Oregon 1.1% Yamhill County, OR, Hospital Authority, Friendsview Manor, 0.17% *, 12/1/2034, LOC: U.S. Bank NA Pennsylvania 3.3% Crawford County, PA, Industrial Development Authority Revenue, Allegheny College, Series B, 0.14% *, 11/1/2039, LOC: PNC Bank NA Delaware County, PA, Industrial Development Authority, Solid Waste System Revenue, Scott Paper Co., Series E, 0.14% *, 12/1/2018, GTY: Kimberly-Clark Corp. Tennessee 6.4% Knox County, TN, Health Educational & Housing Facilities Board, Hospital Facilities, Covenant Health, Series B, 0.12% *, 1/1/2033, LOC: Bank of America NA Metropolitan Government Nashville & Davidson County, TN, Health & Educational Facilities Board, Vanderbilt University, Series C, 4.0%, 10/1/2013 Tennessee, Tennergy Corp., Gas Revenue, Stars Certificates, Series 2006-001, 144A, 0.17% *, 5/1/2016, LOC: BNP Paribas Texas 7.6% Angleton, TX, Independent School District, School Building, 3.75%, 2/15/2014 Harris County, TX, Cultural Education, TECP, 0.23%, 7/9/2013 Houston, TX,General Obligation, TECP, 0.16%, 5/13/2013, LOC: Sumitomo Mitsui Banking Corporation Lubbock, TX, Independent School District, School Building, 0.17% *, 2/1/2030, SPA: Bank of America NA Texas, State Transportation Revenue, 2.5%, 8/30/2013 Utah 2.4% Salt Lake County, UT, Granite School District, School Building, 4.0%, 6/1/2013 Utah, State General Obligation: 4.0%, 7/1/2013 5.0%, 7/1/2013 Series A, 5.0%, 7/1/2013 Washington 0.6% Washington, State General Obligation, Series 2010C, 5.0%, 8/1/2013 Wyoming 1.2% Wyoming, State Student Loan Corp., Student Loan Revenue, Series A-3, 0.12% *, 12/1/2043, LOC: Royal Bank of Canada % of Net Assets Value ($) Total Investment Portfolio (Cost $160,967,903) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of March 31, 2013. † The cost for federal income tax purposes was $160,967,903. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments(a) $
